DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation application of International Application No. PCT/CA2018/051114, filed September 11, 2018 and entitled "Detecting Presence Based on Wireless Signal Analysis," which claims priority to U.S. App. No. 15/935,972, filed March 26, 2018, entitled "Detecting Presence Based on Wireless Signal Analysis."
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2021, 09/28/2020 and 08/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-50 are rejected under 35 U.S.C. 103 as being obvious over Wang (E-eyes: Device-free Location-oriented Activity Identification using Fine-grained WiFi Signatures) as provided in the IDS in view of Wu (Non-Invasive Detection of Moving and Stationary Human With WiFi) also provided on the IDS.
As to claims 28, 36 and 43, Wang teaches a client device comprising: 
a processor (Page 618 “location-oriented activity identification system (dubbed E-eyes)”; and 
memory comprising instructions which, when executed by the processor, cause the client device to perform operations (Figure 4) comprising: 
obtaining channel information based on wireless signals transmitted in a wireless communication network through a space over a time period (Figure 4 “Access Point Signal Time Series” Section 4.1 “CSI measurements”), wherein the wireless signals are formatted according to a wireless communication standard (Section 4.4 “WiFi”); and 

Wang teaches the use of channel state information, CSI, measurements related to both walking-Activity and in-place activity, e.g. see figure 4, wherein an “in-place activity (such as watching TV on a sofa) only involves relative smaller body movements and will not cause significant amplitude changes but present certain repetitive patterns (Page 620 right column section 3.3).”  Although Wang teaches detecting small body movements based on repetitive patterns, Wang does not explicitly mention respiratory activity as an example of small body movements.  Nonetheless, Wang teaches a need to determine the presence of a stationary person, 
In the same field of endeavor, Wu teaches using CSI measurements to “capture the tiny impact of breathing on wireless signals harnessing the repetitive patterns of breathing (Page 2330 right column last paragraph.”  Wu’s figure 6 also teaches “conspicuous respective patterns overall all subcarriers of filtered CSIs.”  
In view of the teachings of Wu, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the CSI detection and profile matching as taught by Wang, e.g. figure 4, to include repetitive patterns of breathing as taught by Wu in order to improve the method of activity recognition using CSI, e.g. figure 4, as taught by Wang.  For example, one of ordinary skill understands that “breathing” would be a parameter that could be used to distinguish a stationary living person from a stationary object.  
As to claims 29, 37, and 44, Wang in view of Wu teaches the client device of claim 36, wherein the wireless communication network is a wireless local area network (WLAN) (Wang: section 4.4. “WIFI”).
As to claim 30, 39 and 46, Wang in view of Wu teaches the client device of claim 36, wherein the channel information includes beamforming state information (Wu: Section B “beamforming … avoid … multipath and offer higher sensitivity …”).
In view of the teachings of Wu, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the sensor/transceiver as taught by Wang, e.g. section 3.1, to include beamforming in order to avoid multipath and improve sensitivity thereby improving overall signal quality.  
As to claim 31, 40 and 47, Wang in view of Wu teaches the client device of claim 36, wherein the channel information includes channel response information (Wang: section 7 “automatically update the profile for the changed link.”).
As to claims 32, 41 and 48, Wang in view Wu teaches the client device of claim 36, the operations comprising: accessing a database of stored signals, each of the stored signals being associated with an occupied state of the space or an unoccupied state of the space (Wang: Figure 4 “Coarse Activity Determination”); comparing the channel information with the stored signals (Id. “Profile Matching”); and determining whether an object is present in the space during the time period based on the comparison (Id. “Coarse Activity Determination”).
As to claims 33, 42 and 49, Wang in view of Wu teaches the client device of claim 41, the operations comprising obtaining the stored signals during a supervised motion detection training period for the space or during an unsupervised training period for the space (Wang: Page 621 “semisupervised approach”).
As to claim 34 and 50, Wang in view of Wu teaches the method of claim 28 and claim 43, comprising determining that changes to the channel information are indicative of a presence of an object in the space and a lack of motion of the object in the space (Wang: Figure 4.  Note that “in-place activity” is considered small amplitude changes, e.g. Page 620 right column section 3.3, which is similar to the description provided by Applicant in paragraphs 51 and 57 of the specification.).
As to claims 35, 38 and 45, Wang in view of Wu teaches the client device of claim 36, wherein the wireless communication standard includes the IEEE 802.11 wireless communication standard, and the client device is a Wi-Fi client device (Wang: Section 4.4 “802.11n protocol”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang (US 2019/0271774) filed March 1, 2018 teaches “the comparison of the reference CIR power profile to the captured signal CIR power profile may include determining a correlation level between the reference CIR power profile and the captured signal CIR power profile, wherein when the correlation level is less than a correlation degree threshold presence of motion is declared (Para. 5).”  Zhang further teaches “If motion is detected more than a threshold (i.e. Q times) out of K times, the outcome of the motion detection process may be considered as motion is being detected. If fewer than the threshold (i.e. Q times) the motion has been detected, the process would revert back to the coarse motion detection processes (Para. 142).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648